ORDER

PER CURIAM.
Kevin Juenger (Juenger) was charged with assault in the first degree, a violation of Section 565.050 RSMo 1994, and felony stealing from a person, a violation of Section 570.030 RSMo 1994. The jury found Juen-ger guilty of the lesser included offense of assault in the second degree and felony stealing. The jury assessed punishment on each count as one year in the St. Louis Medium Security Institution, plus a fine. The judge suspended execution of the sentence and *557placed Juenger on probation for a period of one year. Juenger appeals.
We have read the briefs, reviewed the legal file and transcript. We find no error of law and no jurisprudential purpose will be served by an extended written opinion. Judgment affirmed in accordance with Rule 30.25(b).